Citation Nr: 1334130	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1976 until September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In a June 2011 decision, the Board denied compensation benefits for a nasal cavity disorder, including a nasal septal perforation causing recurrent epistaxis, under the provisions of 38 U.S.C.A. § 1151 (West Supp. 2012).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Vacatur and Remand (Joint Motion).  By order dated in February 2012, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Board then remanded the issue to the Appeals Management Center (AMC) in November 2012 for further development.  The issue is again before the Board for appellate review.  As will be discussed below, there has not been substantial compliance with all remand directives; therefore, the appeal must be again remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they contain VA treatment records relevant to the issue on appeal.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the record reveals that further action on the claim is warranted.

The Veteran asserts that he developed a sinus cavity condition following surgery at the VA North Texas Health Care System in Dallas, Texas in September 2002.  He argues that during nasal surgery in 2002, the surgeon incorrectly "removed too much bone," puncturing the sinus cavity.  He has described symptoms of frequent congestion, nasal drainage, and epistaxis and stated that this perforation leaves him open to increased risk of infection and requires daily medication.

VA treatment records confirm that he underwent a nasal septoplasty and bilateral inferior turbinoplasty in September 2002.  The Veteran's September 2002 signed surgical consent form lists the following risks associated with the surgery: bleeding, scarring, infection, pain, failure to cure, need for more surgery, recurrence, cosmetic deformity, and septal hematoma/perforation.

The VA surgical report (that was dictated in October 2002) notes no complications.  An October 2002 follow-up record noted that he reported three days of recurrent, diffuse nose bleeds following his surgery, but a clinic note from later that day found his turbinate to be healing with some crusting and minimal bleeding; mucosa was intact and there was no evidence of infection or hematoma. 

The Veteran's VA and private treatment records since the surgery show that he has been frequently treated for congestion and nasal drainage and diagnosed with chronic allergic rhinitis and sinusitis, and he has been treated for acute infections of the nose and throat.  A VA CT scan of the sinus and face in April 2010 noted the Veteran had normal paranasal sinuses, without sign of acute or chronic disease.  The examiner found that the paranasal sinuses were pneumatized without soft tissue masses, bony deformities, or destructions and with normal appearing turbinates and ostiomeatal units.  In April 2010 otolaryngology consult with a VA surgical resident indicated that the Veteran had a septal perforation and surgical repair was offered.  

The Veteran's private physician, Dr. L.V., submitted a note in February 2008 indicating that the Veteran had a nasal septal perforation causing recurrent epistaxis that he claimed to have since sinus surgery.  

In November 2012 the issue was remanded by the Board, in part to obtain a VA examination.  The examiner was asked to opine on whether it was at least as likely as not that the Veteran's September 2002 VA septoplasty and turbinoplasty resulted in a nasal cavity disorder (to include nasal septal perforation causing recurrent epistaxis) as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the surgical treatment, or from an event not reasonably foreseeable.  

The requested VA examination was performed in April 2013 and the examiner diagnosed the Veteran with sinusitis, rhinitis, and chronic laryngitis.  He noted the epistaxis only occurred during rhinosinusitis flare-ups, which began many years prior to his 2002 surgery.  The examiner opined that it was as likely as not that the Veteran's 2002 septoplasty and turbinoplasty resulted in a nasal cavity disorder, specifically a nasal septal perforation.  He also found it was less likely than not that the 2002 septoplasty and turbinoplasty resulted in a nasal septal perforation causing recurrent epistaxis, or from an event not reasonably foreseeable causing recurrent epistaxis.

Unfortunately, while the examiner found that the Veteran's 2002 surgery did result in his current nasal septal perforation, he failed to discuss whether the nasal perforation alone, regardless of accompanying epistaxis, was as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the surgical treatment, or from an event not reasonably foreseeable, as was requested by the January 2013 remand.  The Board is obligated by law to ensure that the RO and AMC comply with its directives, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.  Therefore, the Board finds that in order to ensure compliance with the November 2012 remand directives and to provide sufficient evidence to adjudicate the Veteran's claim, an additional medical opinion from the April 2013 VA examiner is necessary.  See Stegall, 11 Vet. App. 268.  

Additionally, the record shows that the Veteran receives regular treatment for chronic allergic rhinitis and sinusitis at the VA North Texas Health Care System.  As such on remand, updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from VA North Texas Health Care System and affiliated facilities all outstanding, pertinent records of treatment of the Veteran since March 2012.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All records and responses received should be associated with the claims file.

2.  After any records requested above have been obtained, return the claims file to the examiner who conducted the April 2013 VA examination and request that she prepare an addendum which addresses the following:

(a) Is it as likely as not (i.e., a 50 percent or greater probability) that the Veteran has an epistaxis disorder caused by a nasal septal perforation?  The examiner should comment upon the February 2008 note of Dr. L.V.

(b) Is it as likely as not (i.e., a 50 percent or greater probability) that any current nasal disorder, to include nasal septal perforation (regardless of whether there is associated epistaxis), is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination?

(c) Is it as likely as not (i.e., a 50 percent or greater probability) that any current nasal disorder, to include nasal septal perforation (regardless of any associated epistaxis), is a result of an event not reasonably foreseeable caused by VA in furnishing hospital care, medical or surgical treatment, or examination?

A complete rationale for any opinion offered should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

If the examiner who conducted the April 2013 VA examination is not available, forward the record to a similarly qualified physician.  If this physician concludes that a new examination is indicated before he or she can provide an informed opinion, schedule the Veteran for a new VA examination to address the questions above.

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


